Case 13-18784-pmm       Doc 244    Filed 06/18/19 Entered 06/18/19 14:11:27         Desc Main
                                  Document Page 1 of 1


          Michael J. McCrystal, Esquire
          2355 Old Post Rd. STE. 4
          Coplay, PA 18037
          (610) 262-7873
          Attorneys for Debtor

                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               READING DIVISION


     Michael B. Saraceno, Jr.
                                                   CASE NO. 13-18784
              Debtor.
                                                   Chapter XX
                                                           7 11


                         ORDER TO ADMINSTRATIVELY CLOSE
                           INDIVIDUAL CHAPTER 11 CASE

          AND NOW, this _xxx_____day
                            19th         of xxx 2019 upon the Debtor’s Motion to
      Administratively Close Individual Chapter 11 Case and after notice and opportunity
      to be heard, it is ORDERED:

      1. The above captioned case is administratively closed.


      2. Upon consummation of all plan payments, the Debtor may move to reopen the case
      and to obtain a discharge and the entry of a final decree.


                                                      BY THE COURT:



                                                      _________________________
         Dated: June 18, 2019
                                                      USBJ
                                                      Jean K. FitzSimon
